UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7522


BILAL A. AL-HAQQ,

                Plaintiff - Appellant,

          v.

SGT OLIVER WASHINGTON,

                Defendant - Appellee,

          and

JOHN PATE, Warden; MAJOR WALTER WORRICK; AW RANDALL
WILLIAMS; LT RICHARD JENKINS; LT TYLER; CPL MARVIN BRYANT;
MS. EDITH WETHERBEE; MRS. VIRGINIA GRUBBS; MS. V. JONES,
official and individual capacity,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:13-cv-02867-TMC)


Submitted:   January 19, 2017               Decided:   February 3, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Bilal A. Al-Haqq, Appellant Pro Se.  Mary Bass Lohr,        James
Andrew Yoho, HOWELL, GIBSON & HUGHES, PA, Beaufort,         South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Bilal     A.   Al-Haqq      appeals       the    district      court’s       orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                             The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.     § 636(b)(1)(B)        (2012).        In       two    reports,   the

magistrate judge recommended that claims against some defendants

be   dismissed,      and   that   relief       be   denied    on    the    merits;   the

magistrate judge advised Al-Haqq in both recommendations that

failure       to     timely       file     specific          objections       to     the

recommendations could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                            Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also United

States v. Benton, 523 F.3d 424, 428 (4th Cir. 2008).                            Al-Haqq

has waived appellate review by failing to file objections to the

magistrate judge’s first report and recommendation and failing

to file specific objections to the magistrate judge’s second

report    and      recommendation        after        receiving      proper     notice.

Accordingly, we affirm the judgment of the district court.




                                           3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4